REECE, J.
Dissents saying:
I dissent. I believe there is sufficient, credible evidence to support the trial court's findings of fact and judgment. I would affirm that judgment.
In addition, I am troubled by the facts of this case. This appellant-teacher was first hired under the terms of the school board's policy in June, 1980. Because she was "dual-certified" in math and science, she was "recruited" by the appellee. Apparently, she would have had little difficulty finding a teaching position elsewhere. She was initially employed at a salary level which must have attracted her and to which she did not object. She was laid off the next school year, and when she returned under a new contract, once again she didn't protest the terms. Her lawsuit was not filed until August, 1986. She taught continuously.
What we have now, by this majority opinion, is a situation where the school board will have to pay a sizeable amount of money which, I'm sure, like most school boards, it can ill afford, long after the fact, in 1990. There is entirely too much of this legal machination at the taxpayers' expense in our systems and institutions.